Title: James Madison to Nicholas P. Trist, 1 April 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 1827
                            
                        
                        The explanation you give of Mr. Key’s determination to leave us surprizes me. I had taken—for granted that it
                            had its origin very much with Mrs. Key, and had a sanction at least from the opinion of his friends in England. Were his
                            views less fixed, it might be hoped that if the advice of his friends, from whom it seems he is yet to hear, should press
                            his stay where he is, it might, when seconded by Mrs. K. not be without effect. If there be any reason to believe him,
                            from that or any other cause, to be wavering in his disposition, the difficulty of finding a successor, might make it
                            worth while to let him understand that the door is not yet closed against his change of purpose, and that this could not
                            fail to be agreeable to the Visitors. But such a change would be little short of a miracle. I have not yet heard from Mr
                            Cabell since he was at the University. The misnomer of Mr. Nulty was altogether mine, and I thank you for correcting it.
                            The case of the Chairman is a delicate one, and will be not a little embarrassing when resumed, as it must be.
                        The Harmony Gazette has been regularly sent me; but in the crowd of printed things I receive, I had not
                            attended to the Essays to which you refer me. The present situation of G. Britain which gave rise to them, is full of
                            instruction, and Mr. Owen avails himself of it with address, in favour of his panacea. Such diseases are however too deeply
                            rooted in human society to admit of more than great palliatives
                        Every populous Country is liable to contingences that must distress a portion of its inhabitants. The chief
                            of them are 1. unfruitful seasons, increasing the price of subsistence without increasing that of labour; and even
                            reducing the price of labour, by abridging the demand of those whose income depends on the fruits of the Earth.
                        2. The sudden introduction of labour-saving machinery, taking employment from those whose labour is the only
                            source of their subsistence.
                        3. The caprice of fashion, on which the many depend, who supply the wants of fancy. Take for a sufficient
                            illustration a single fact. When the present King of England was Prince of Wales, he introduced the use of Shoe strings
                            instead of Shoe buckles. The effect on the condition of the Bucklemakers was such, that he received addresses from many
                            thousands of them, praying him as the Arbiter of fashion, to save them from starving, by restoring the taste for buckles
                            in preference to strings
                        4. To the preceding occurrences, to which an insulated community would be liable, must be added a loss of
                            foreign markets, to a manufacturing and commercial community, from whatever of the various causes it may happen. Among
                            these causes may be named even the changeableness of foreign fashions. The substitution of shoestrings for shoebuckles, in
                            the U. S., had a like effect with that in England, on her bucklemakers.
                        Mr. Owen’s remedy for these vicissitudes, implies that labour will be relished without the ordinary impulses
                            to it; that the love of equality will supercede the desire of distinction; and that the increasing leisure from the
                            improvements of machinery, will promote intellectual cultivation, moral enjoyment, and innocent amusements, without any of
                            the vicious resorts for the ennui of idleness. Custom is properly called a second nature. Mr. Owen makes it nature
                            herself. His enterprize is nevertheless an interesting one. It will throw light on the maximum to which the force of
                            education & habit can be carried; and, like Helvetius’s attempt to shew that all men come from the hand of nature
                            perfectly equal, and owe every intellectual and moral difference, to the education of circumstances; tho’ failing of its
                            entire object, that of proving the means to be all sufficient, will lead to a fuller sense of their great importance.
                        The state of things promising most exemption from the distress exhibited in G. Britain, would be a freedom of
                            commerce among all nations, and especially with the addition of universal peace. The aggregate fruits of the Earth, which
                            are little varied by the Seasons, would then be accessible to all: The improvements of machinery, not being adopted every
                            where at once, would have a diminished effect where first introduced: and there being no interruptions to foreign
                            Commerce, the vicissitudes of fashion, would be limited in their sudden effect in one country by the numerous markets
                            abroad for the same or similar articles.
                        After all there is one indelible cause remaining, of pressure on the condition of the laboring part of
                            mankind; and that is, the constant tendency to an increase of their numbers, after the increase of food has reached its
                            term. The competition for employment then reduces wages to their minimum, and privation to its maximum: and whether the
                            evil proceeding from this tendency, be checked, as it must be, by either physical or moral causes, the checks are
                            themselves but so many evils. With this knowledge of the impossibility of banishing evil altogether from human society, we
                            must console ourselves with the belief that it is overbalanced by the good mixed with it, and direct our efforts to an
                            increase of the good proportion of the mixture.
                        Even Mr. Owen’s scheme with all the success he assumes for it, would not avoid the pressure in question. As
                            it admits of marriages, and it would gain nothing by prohibiting them, I asked him, what was to be done after there should
                            be a plenum of population for all the food his lots of ground could be made to produce. His answer was that the earth
                            could be made indefinitely productive, by a deeper & deeper cultivation. Being easily
                            convinced of this error, his resort was to colonizations to vacant regions. But your plan is to cover, and that rapidly,
                            the whole earth with flourishing communities; what is then to become of the increasing population! This was too remote a
                            consideration to require present attention, an answer prudent if not conclusive.
                        I am sorry you give so unfavorable an account of your health, wch I hope will improve with the progress of the
                            season. Should this be less the case than is to be wished, you ought not to despond. Instances are not rare of confirmed
                            health & even great longevity, in Constitutions feeble & frail in early life. Among the best means of
                            promoting this result, are exercise & social recreations, both involved in the visit you hold out to us.
                        
                            
                                James Madison
                            
                        
                    